Name: Commission Directive 80/428/EEC of 28 March 1980 amending Annex II to Council Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables
 Type: Directive
 Subject Matter: plant product;  health;  agricultural activity;  deterioration of the environment
 Date Published: 1980-04-19

 Avis juridique important|31980L0428Commission Directive 80/428/EEC of 28 March 1980 amending Annex II to Council Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables Official Journal L 102 , 19/04/1980 P. 0026 - 0026 Finnish special edition: Chapter 3 Volume 12 P. 0018 Greek special edition: Chapter 03 Volume 28 P. 0122 Swedish special edition: Chapter 3 Volume 12 P. 0018 Spanish special edition: Chapter 03 Volume 17 P. 0241 Portuguese special edition Chapter 03 Volume 17 P. 0241 COMMISSION DIRECTIVE of 28 March 1980 amending Annex II to Council Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (80/428/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (1), and in particular Article 4 thereof, Whereas this Article provides that where a Member State considers that a maximum level fixed in Annex II might endanger the health of humans or of animals other than harmful organisms, that Member State may temporarily reduce that level in its own territory; Whereas the Kingdom of the Netherlands has invoked the provisions of the aforesaid Article in respect of the maximum levels fixed for dimethoate, omethoate and fenchlorphos; Whereas, the cases of dimethoate and omethoate require further study before the Commission can work out the measures to be taken; Whereas, however, in the case of fenchlorphos it seems prudent, having regard to the restriction of its field of use and because of the possible presence of undesirable contaminants in preparations containing fenchlorphos and hence in its residues, to reduce without delay the maximum level laid down in Annex II to the lowest level consistent with current good agricultural practice; Whereas it is also desirable to bring the definition of its permissible residues into line with international practice by including its principal metabolite; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex II to Directive 76/895/EEC, item No 15/56 relating to "fenchlorphos", is amended to read as follows: >PIC FILE= "T0013286"> Article 2 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Article 1 not later than 31 March 1981 and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 28 March 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 340, 9.12.1976, p. 26.